Appellant was convicted of arson, seven years ill the penitentiary being fixed as his punishment.
He filed a motion for continuance for want of the testimony of Knox, by whom he expected to prove an alibi. However, this is contested, and showing made the witness would not swear to the facts set up in the application. Furthermore, there is no definite time stated by the witness at which he saw appellant in Athens, near where the arson was committed. The testimony of the witness would not have established an alibi, if he had been present and testified as alleged; and therefore his testimony was immaterial. For the same reason the testimony of the witness Sanckler is not material. Besides, the witness Lewis, who knew the same facts and was in attendance upon the court at the time of the trial, was not placed upon the stand.
Appellant further insists that the evidence fails to establish the want of consent of the owner of the building to the burning. The want of consent is not an ingredient of the crime of arson, as in theft and burglary. The crime is completed when there is proof of an intentional and wilful burning.
Appellant strongly insists that the building burned was not a house within the meaning of the law, because the posts upon which it rested were not enclosed. The house burned was a gin. The gin was set up on posts, and the lower part was used for the engine, and the upper part, which was entirely enclosed with walls, was used for the gin house proper. There was an opening of eight feet on one end of the gin room, out of which the bales of cotton were rolled. This had no doors whereby the opening could be closed. This none the less constitutes a house within the contemplation of the statute. Article 757, Penal Code, defines a house, as follows: "A house is a building, edifice or structure, enclosed with walls and covered, whatever may be the materials used for building."
The evidence clearly establishes the guilt of appellant. No error appearing in the record, the judgment is affirmed.
Affirmed.